     9:21-cv-00392-DCC       Date Filed 08/02/21     Entry Number 14      Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Travis LaVoy Jenkins,                           )   C/A No. 9:21-cv-00392-DCC
                                                )
                                   Plaintiff,   )
                                                )
vs.                                             )
                                                )              ORDER
United States of America; Federal Bureau of)
Prisons;     Naphcare      Insurance;     Dismas)
Charities, Inc.; Salvation Army of Palm Beach,)
FL,                                             )
                                                )
                                   Defendants. )
_____________________________________ )

       This matter is before the Court on Plaintiff’s Complaint alleging violations of his

civil rights. ECF No. 1. In accordance with 28 U.S.C. ' 636(b) and Local Civil Rule

73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate Judge Molly

H. Cherry for pre-trial proceedings and a Report and Recommendation (AReport@). On

April 19, 2021, the Magistrate Judge directed Plaintiff to submit certain documents to bring

this action into proper form for further evaluation and possible service of process. ECF

No. 8. Plaintiff failed to respond to the order. On May 24, 2021, the Magistrate Judge

issued a Report recommending that this action be dismissed without prejudice for failure

to prosecute pursuant to Federal Rule of Civil Procedure 41(b). ECF No. 11. The

Magistrate Judge advised Plaintiff of the procedures and requirements for filing objections

to the Report and the serious consequences if he failed to do so. Plaintiff has filed no

objections, and the time to do so has passed.
     9:21-cv-00392-DCC         Date Filed 08/02/21    Entry Number 14      Page 2 of 2




         The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. ' 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that Ain the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.@ (citation omitted)).

         After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report=s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

This action is DISMISSED without prejudice pursuant to Federal Rule of Civil Procedure

41(b).

         IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
August 2, 2021
Spartanburg, South Carolina
